Citation Nr: 0843393	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-44 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1975 and from January 1976 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
the issue of entitlement to service connection for PTSD must 
be remanded for additional development.  

The Board notes that the veteran has reported stressors based 
on personal assault.  Specifically, he has asserted that he 
was physically abused while he was incarcerated in a Japanese 
civilian prison during military service.  There are special 
development procedures that pertain to the processing of 
claims of entitlement to service connection for PTSD based on 
personal assault.  VA has special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedural Manual M21-1, Part III, 
paragraph 5.14(c)).  

In this case, VA failed to comply with the specialized notice 
requirements of 38 C.F.R. § 3.304(f)(3), which provides that 
when a post-traumatic stress disorder claim is based on in-
service personal assault VA must advise the claimant of 
alternative sources of evidence for proving the occurrence of 
personal assault before denying the claim.  The Board notes 
that under 38 C.F.R. § 3.304(f)(3) if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but 
are not limited to request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  Id.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavioral 
changes may constitute credible supporting evidence of the 
stressor and allowing him the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  Id.  On remand, the RO should issue notice to the 
veteran explaining the evidence necessary to corroborate the 
alleged stressors during service to support his claim for 
PTSD due to personal assault pursuant to 38 C.F.R. § 
3.304(f).  

Accordingly, the case is REMANDED for the following action:

1.	The Ro should send the veteran an 
appropriate stressor development 
letter.  The veteran should be notified 
that in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  
All specific examples of alternative 
sources of evidence listed in 38 C.F.R. 
§ 3.304(f)(3) must be included in the 
notification to the veteran.  The 
veteran should be requested to provide 
further detail concerning the claimed 
incident(s) to allow corroboration of 
the claimed incident(s).  In addition, 
the RO should specifically request the 
veteran to provide lay statements from 
anyone he may have told about the 
incidents around the time the alleged 
stressors occurred.  The RO should then 
review the record and determine whether 
there is sufficient information to 
attempt verification of any claimed 
stressor.  If so, the appropriate steps 
should be taken to attempt verification 
of the veteran's stressors.

2.	The RO should also consider whether it 
should contact the Japanese prison, 
where the alleged abuse took place to 
attempt to corroborate the veteran's 
alleged stressors, including a request 
for any prison treatment records. 

3.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD, based on a review 
of the entire evidentiary record.  If 
the benefit sought on appeal remains 
denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	(CONTINUED ON NEXT PAGE)





_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




